 PITTSBURGHVALVE COMPANY'193Pittsburgh Valve Company,SterlingManufacturing Company,and Hardware Brass Manufacturing CompanyandUnitedSteelworkers of America,C. I.O. andDistrict 50, UnitedMine Workers of America,Party to the Contract.Case No.6-CA-807. October 5, 1955DECISION AND ORDEROn January 24, 1955, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had not unlawfully recognized District 50 as the repre-sentative of their employees, as alleged in the complaint, and recom-mending that the complaint be dismissed in its entirety, as set forthin the copy of the Intermediate Report attached hereto. Thereafter,the Respondents and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thiscase and, finding merit in the General Counsel's exceptions, herebyadopts only such of the Trial Examiner's findings and conclusionsas are consistent herewith.The material facts, as set forth in the Intermediate Report, aresubstantially undisputed.Since 1950, District 50 has been the, con-tractual representative of the employees of the Morgantown Com-panies.On April 27, 1951, an inconclusive Board-directed electionwas held in a single unit embracing the employees of both of thoseCompanies.'Thereafter, while objections to the election, and unfairlabor practice charges filed against the Morgantown Companies, werepending before the Board, the Respondents' plants, with substantiallythe same ownership, control, and management as the MorgantownCompanies, commenced operations. These plants were staffed in partby employees who had formerly been employed by the MorgantownCompanies; 2 however, all such employees were hired by the Respond-ents as new employees.Both the Respondents and the MorgantownCompanies manufacture brass products for the plumbing industry;their manufacturing processes are similar; and some of the Respond-ents'products are utilized in the manufacture of the MorgantownISeeSa-Mor Quality Brass, Inc.,93 NLRB 1225.2 Contraryto the findingsof the TrialExaminer,at the April1953 hearing date, theRespondents'plants had a total complement of approximately 51 employees in the unitsought by the Steelworkers ; of these employees,only 15 had transferreddirectlyfrom theMorgantown Companies'plants to the Respondents'plants, and 9 others, who had formerlyworked for the Morgantown Companies,were employed by the Respondents,but not untilsome time had elapsed after their employment by the Morgantown Companies had been-terminated.114 NLRB No. 50. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Companies' products.Until November 1953, the Respondents rejectedthe efforts of District 50 to gain recognition as the representative oftheir employees and to include such employees within the coverage.of -its contracts with the Morgantown Companies.On July 13, 1953,the Board dismissed without prejudice, the Steelworkers' petition foran election at the Respondents' plants, on the basis of the Respond-ents' assertion that the unit sought by the Steelworkers was in theprocess of an immediate and substantial expansion; 3 in that decision,the Board expressly reserved decision on the question whether theRespondents' employees might constitute a separate appropriate unit,apart from the employees of the Morgantown Companies.On thebasis of the Respondents' representations that there had been no mate-rial change in their expansion plans, the Regional Director dismisseda second petition filed by the Steelworkers; this dismissal was sus-tained by the Board on appeal on October 20, 1953. Shortly there-after, on November 2, 1953, more than a year after their plants hadcommenced operations, the Respondents, after a card check, recog-nized District 50 as the representative of their employees, and executedan agreement making the provisions of District 50's contracts withthe Morgantown Companies applicable to the Respondents' employees.The Respondents did not, however, abandon their expansion plansuntil about 6 months after such recognition. In May 1954, the Boarddismissed both the complaint and the petitions involving the Morgan-town Companies.'The sole issue in this case is the application of the Board'sMidwestPipingdoctrine 5 to the foregoing facts.As pointed out by the TrialExaminer, that doctrine generally precludes recognition of one unionin the face of a rival claim by another union. The Trial Examinerfound that the Steelworkers' claim was still alive at the time the Re-spondents recognized District 50, so as to raiseaMidwest Pipingissue.He concluded, however, that as the Steelworkers' claim to rep-resent the Respondents' employees involved an inappropriate unit, itdid not raise a question concerning representation in an appropriateunit and, as a consequence, the Respondents' recognition of District50 in the face of the Steelworkers' claim did not, on the authority oftheWilliam Penncase,s violate the Act.For substantially the reasons set forth in the Intermediate Report,we agree with the Trial Examiner that the dismissal without prejudiceof the Steelworkers' petitions, on the basis of the Respondents' ex-panding unit representations, did not operate to extinguish the Steel-3 SeePittsburgh Valve Company,106 NLRB 109.4 Sterling Faucet Company,108 NLRB 776cMidwest Piping and Supply Co., Inc.,63 NLRB 1060, 1071.6William Penn Broadcasting Company,93 NLRB 1104,1105,inwhich the Board de-clined to apply theMidwest Pipingdoctrine to continued dealing with an incumbent unionwhen the rival claim was made in an inappropriate unit. PITTSBURGH VALVE COMPANY195workers' claim to represent the Respondents' employees as of the timethe Respondents recognized District 50 as the representative of thoseemployees.Although the existence of a valid claim is normally evi-denced by the filing and processing of a representation petition, it isthe continuing existence of theclaim,and not, as our dissenting col-league asserts,onlythe acceptance and processing of a petition by theBoard, which determines whether the situation calls for the applica-tion of theMidwest Pipingdoctrine.7Here the Steelworkers, by filingtwo successive petitions with the Board, which were dismissed forreasons unrelated to the validity of the claim, had done all that itcould to press and perfect its claim to represent the Respondents' em-ployees; until such time as a change in circumstances gave evidencethat the Board would accept and process a new petition, it was there-fore under no obligation, in order to protect its claim, to engage inthe useless gesture of filing successive petitions which would neces-sarily be dismissed.Accordingly, as the claim survived the dismissalof the above-mentioned petitions, we find no merit in the Respondents'contention that the dismissal of the Steelworkers' petitions precludesthe application of theMidwest Pipingdoctrine.We believe our dissenting colleague misconstrues the impact of thedismissal without prejudice of a petition in an expanding unit situa-tion.In determining that "no question of representation exists" be-cause of the expanding unit, the Board is deciding no more than thatan unsubstantial and unrepresentative complement of employees maynot select a representative to represent the full complement of em-ployees who will subsequently be hired. Such a decision is a necessarycorollary to the Board's conclusion that an employer may not lawfullyrecognize and enter into a contract with a union when the employeecomplement is not a substantial and representative segment of theultimate employee complement.' The effect of a dismissal under suchcircumstances, therefore, is to serve notice on the parties that the selec-tion of an exclusive representative in an appropriate unit by the em-ployees then employed is premature, and to leave open for later resolu-tion the question of what union, if any, a more representative com-plement of employees desire as their statutory bargaining represent-ative.This is a wholly different situation from that created by thedismissal of a petition because the unit sought is inappropriate, theeffect of which is to deny the employees in the inappropriate unit theright to choose separate exclusive representation at any time, or be-cause of a contract bar, the effect of which is to reaffirm the continuingrepresentation rights of the incumbent union.By analogizing an ex-' SeeSunbeam Corporation,99 NLRB 546, 553Guy F. Atkinson Company,90.NLRB 143, 144-146. In that case the court. althoughsetting aside the Board's Order on other grounds,195 F 2d 141(C.A. 9), specificallyapproved the Board's conclusions on this particular issue.387644-56-vol. 114-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDpanding unitdismissalto the other typesof dismissals,however, ourdissenting colleague would achieve the anomalous result,as isclearlyillustrated in this case, of permitting the Respondents unilaterally todetermine their employees' bargaining representative at the very timewhen the Board, on the basis of the Respondents' representations, hadrefused to permit such a determination .9 For thesereasons,we rejectour dissentingcolleague'sconclusion that the Steelworkers'claim wasmerged into the petitions, and fell when they were dismissed,and re-affirm ouragreement with the Trial Examiner on this issue.We do not, however, agree with the TrialExaminerthat a unitconfined to the Respondents' employees, excluding employees of theMorgantown Companies, is necessarily inappropriate.We find,rather, for the reasons stated hereinafter, that the Respondents' em-ployees could, if they so desired, constitute a separate appropriateunit.As the Steelworkers' claim under these circumstancesraised areal question concerning representation which could be resolved onlyby an election at an appropriate time, the holding of theWilliamPenncase, which is limited to situations in which the rivalclaim doesnot raisea real question concerning representation, is inapplicablehere.10Whether the unit sought by the Steelworkers may be appropriate-must be decided within the framework of Section 9 (b) of the Act,which provides in pertinent part that "The Board shall decide in eachcase whether, in order to assure to employees the fullest freedom inexercising the rights guaranteed by this Act, the unit appropriate forthe purposes of collective bargaining shall be the employer unit, craftunit, plant unit, or subdivision thereof." In dischargingits responsi-bilities under this section, the Board of necessity cannot apply hardand fastrules.Rather it must, in each case, balance against factorssupporting the appropriateness of one type of unit other factors whichmay support the appropriateness of another type of unit. In somecases, the balance may clearly support the appropriateness of one typeof unit, and the inappropriateness of any other; in other cases, thebalancemay be evenly weighted, and the final determination may thenrest with the employees' choice.In the instant case, the question is whetheronlyan employerwideunit is appropriate," or whether some unit smaller in scope mayalsobe appropriate.As noted above, at the time the Respondents'plants6 Cf.Hexton Furniture Company,111 NLRB 342.io It is therefore unnecessary for us to consider the General Counsel's further contentionthat theWilliam Penncase is in any event inapplicable to the recognition of 1 of 2nonincumbent unions.As the relationship between the Respondents and the Morgantown Companies is sub-stantially the same as the relationship between the two Morgantown Companies whichthe Board found, inSa-Mor QualityBrass,Inc., supra,at 1227, to be a single employerwithin the meaning of the Act,we find that the Respondents and the MorgantownCompanies together constitute a single employer within the meaning of the Act. PITTSBURGH VALVE COMPANY197commenced operations, the employees of the Morgantown Companieswere represented under contracts by District 50, these contracts con-tained noprovisions including within their scope any new plants whichmight thereafter be acquired or operated by the Morgantown Com-paniesor their affiliates, and for more than a year the Respondents'employees were excluded from the coverage of these contracts.TheRespondents' plants were staffed in part by former employees of theMorgantownCompanies; however, less than one-third of the Re-spondents' total complement was recruited directly from the Morgan-town Companies, and all of them severed their relationships with theMorgantown Companies and were hired by the Respondents as newemployees.The five plants of the Respondents and the MorgantownCompanies are under common ownership and management, there is acommon overallcontrol of labor relations policies, their operations areintegrated, and the employee skills and working conditionsare similar ;however, the Respondents' plants are separately located from theplants of the Morgantown Companies, they are under separate im-mediate supervision and, since the initial staffing of the Respondents'plants,there has been little transfer or interchange between the plants.In circumstances such as the foregoing, the Board has consistentlyregardedplants such as the Respondents' as a completely new or dif-ferent operation," rather than as merely an accretion to an existingunit,13and has further held that employees at such plants may, de-pending on theirdesires asexpressed in a Board-conducted election,either constitute a separate appropriate unit, or be added to anexistingunit."We hold, therefore, in accordance with well-established prece-dent,that at the time the Respondents recognized District 50 asthe representative of their employees, the employerwide unit was notthe only appropriate unit, and that a unit limited to the employees ofthe Respondents was also appropriate.15We are not unmindful of the Board's dictum in the representationcase, footnote3,supra,in which the Board stated that "absentextraor-dinary circumstances, . . . only a single bargaining unit for all 5plantsof the5 separatecorporations is appropriate."This dictumis not, however, controlling in determining the unit issuein this case,because theBoard thereinexpresslyreserved final decision on thatquestioninPittsburgh Valve Company,et al.;16the Respondentsu E. g., Zip-O-Log Veneer,Inc.,112 NLRB 1303;American Engineering Company,112NLRB 14;LumberFabricators,Inc.,110 NLRB 187.'n The cases relied on by the Trial Examiner(Hess,Goldsmith ti Company, Inc.,110NLRB 1384;Bulova Research and Development Laboratories,Inc.,110 NLRB 1036; andSam-Lowell Shops,107 NLRB 590), involving accretions to an existing unit,are there-fore inapposite.u See cases cited in footnote 12,supra.'sUnder these circumstances,Waterous Company,92 NLRB 76,andTheZiaCompany,108 NLRB 1134,discussed by the Trial Examiner,are inapposite.14106 NLRB 109, p.111, where the Board stated that,"We find it unnecessary to decidethis (unit]dispute between the parties." 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemselves, when they urged that the Steelworkers' second petition bedismissed, recognized in express language 11 that the Board had notresolved that issue; and the special circumstances of this case," towhich the Board referred in the above-quoted dictum, in any eventprecluded the inclusion of the Respondents' employees in a unit withthe employees of the Morgantown Companies without their first beingaccorded an opportunity to express their desires in a separate election.As we have found that the Respondents recognized District 50 as,the representative of their employees, and entered into a contract withthat Union, at a time when the Steelworkers' rival claim raised a realquestion concerning representation with respect to the Respondents'employees, we further find that the Respondents thereby violatedSection 8 (a) (2) and (1) of theAct.19THE EFFECT OF TILE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth above, occurring in con-nection with the operations of the Respondents as set forth in theIntermediate Report, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefreeflow of commerce.THE REMEDYAs we have found that the Respondents have engaged in certainunfair labor practices, we shall order that they cease and desist there-from and take certain affirmative action necessary to effectuate thepolicies of the Act.We have found that the Respondents recognized District 50 andentered into an agreement with it on November 2, 1953, during thependency of a question concerning the representation of the employeescovered thereby.By such conduct, the Respondents have interferedwith, restrained, and coerced their employees in the exercise of theirright freely to select their own bargaining representative, and haveaccorded unlawful assistance and support to District 50.In order todissipate the effect of the Respondents' unfair labor practices, we shallorder the Respondents to withdraw and withhold all recognition fromDistrict 50, and to cease giving effect to the aforementioned agree-ment, or to any renewal or extension thereof, until such time as District17The Respondents then stated that"The companies have urged that the three Reedsvillecompanies herein concerned are but a part of the larger unit encompassingSterling FaucetandSa-Mor Quality Brass.In the Board's decision in 106 NLRB 109,supra,this questionwas not resolved and hence still remains to be disposed of in the event the ,Board grantsthe union's request"to reverse the Regional Director's dismissal of its petition.18 Including the unresolved objections to the election previously held among the em-ployees of the Morgantown Companies,and the fact that District 50, because of-'itsfailure to comply with the filing requirements of the Act,was precluded from participatingan any Board-conducted election involving the Respondents'employees...119 Jersey Contracting Corp.,112 NLRB 660;Midwest Piping and Supply Co., Inc., supra. PITTSBURGH VALVE COMPANY199i0 shall have been certified by the Board as the exclusive representative.of the employees in question.20Nothing herein shall, however, beconstrued to require that the Respondents vary or abandon any existingterm or condition of employment.Upon the basis of the foregoing, and the entire record in this case,the National Labor Relations Board hereby makes the following :CONCLUSIONS OF LAW1.United Steelworkers of America,C. I. O., and District 50, UnitedMineWorkers of America, are labor organizations within the meaningof Section 2 (5) of the Act.2.By contributing unlawful assistance and support to District 50,the Respondents have engaged in and are negaging in unfair laborpractices within the meaning of Section 8(a) (2) of the Act.3.By interfering with, restraining,and coercing their employeesin the exercise of rights guaranteed in Section 7 of the Act,the Re-spondents have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.4.The foregoing unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, PittsburghValve Company, Sterling Manufacturing Company, and HardwareBrass Manufacturing Company, Reedsville, West Virginia, their offi-cers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Assisting or contributing support to District 50, United MineWorkers of America, or to any other labor organization.-(b)Recognizing and contracting with District 50, United MineWorkers of America, as the bargaining representative of their em-ployees, unless and until said labor organization shall have been certi=fled as such by the National Labor Relations Board.(c)Performing or giving effect to their November 2, 1953, agree-ment with District 50, United Mine Workers of America, or to anyrenewal, extension, modification, or supplement thereof.(d). In any like or related manner interfering with, restraining, orcoercing their employees in the exercise of their rights to self -organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection, or to re-20 SeeBowman Transportation,Inc,113 NLRB 786. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrain from any or all of such activities except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from District 50,United Mine Workers of America, as the collective-bargaining repre-sentative of their employees, unless and until said labor organizationhas been certified as such by the National Labor Relations Board.(b)Post at their Reedsville,West Virginia, plants, copies of thenotice attached hereto marked "Appendix." 21Copies of said notice,to be furnished by the Regional Director for the Sixth Region, shall,after being duly signed by the Respondents' representatives, be postedby the Respondents and maintained by them for a period of sixty(60) consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondents, and each of them, to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Sixth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.MEMBER MURDOCK,dissenting :As stated by the majority, the sole issue in this case is whether theBoard'sMidwest Pipingdoctrine 22 applies to the facts of this case.In my opinion, that doctrine does not apply for two reasons.In theWilliam Penncase,21the Board held that theMidwest Piping,doctrine does not apply "unlessthe petition [filed by the recognizedunion'srival] has acharacter and timelinesswhich createa real ques-tion concerning representation."[Emphasis supplied.]Both ofthese limitations on the application of theMidwest Pipingdoctrineare present here.Thus, in dismissing the petition of the Steelworkers,albeit on another ground, the Board specifically stated that : "Thereis no question, and all of the parties seemingly agree, thatabsent ex-traordinary circumstances, the integrated character of the operationsand management of the 5 plants owned by these companies would re-quire a finding thatonlya single bargainingunit for all 5 plants of21 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."22Midwest Piping and Supply Co. Inc.,63 NLRB 1060.21William Penn Broadcasting Company,93 NLRB 1104. PITTSBURGH VALVE COMPANY201the 5 separate corporations is appropriate." [Emphasis supplied.] As.the 3-plant unit then sought by the Steelworkers was in effect found tobe inappropriate, 24 the "character" of the petition did not,create a realquestionconcerning representation, and therefore theMidwest Pipingdoctrinedoesnot apply to the Respondents' subsequent recognition ofDistrict 50 as the representative of a new and appropriate 5-plantunit 25Moreover, the alternative ground for dismissing the petitionon which the Board actually based the dismissal of the petition, wasthat the unitsoughtwas in the process of definite and imminent sub-stantialexpansion, and therefore the time was not appropriate for anelection evenassumingthat the3-plant unitwas appropriate.Ac-cordingly, as the petition did not have a "timeliness" which created areal question concerning representation even in the smaller unit whichthe majority now finds may be appropriate,William Pennprecludesthe application of theMidwest Pipingdoctrine even under that theoryof the case.26The majority also holds that the dismissal of the Steelworkers' pe-titions on the expanding unit ground did not operate to extinguishthe Steelworkers' claim to represent the Respondents' employees as ofthe time the Respondents recognized District 50 as the representativeof those employees. In my view, the Steelworkers' claim was mergedin and represented by the petitions which it filed with the Board, andthe Board having found only 2 weeks prior to the recognition that thesecond aswell as the first petition should be dismissed because it wasinvalid, such dismissal extinguished the Steelworkers' claim so that itdid not exist at the time of the recognition, and therefore noMidwestPipingsituation existed at the time of the recognition.Accordingly, I would find that the Respondents' recognition of Dis-trict 50 as the representative of their employees was not unlawful, andI would dismiss the complaint.24Contrary to the assertion of the majority, the Board did not expressly reserve decisionon the question whether the 3-plant unit might constitute a separate appropriate unit,but only found it unnecessary to rely on the inappropriateness of the 3-plant unit soughtas its basis for dismissingthe petition.ffi William Penn Broadcasting Company, sups a26The Board,of course,specifically found thatno question of representation exists"under that theory of the case as its basis for dismissing the petition.Accordingly, inthe absence of any qualification or limitation on this basis for dismissing the petition, thesituation forMidwest Pipingpurposes was, contrary to the assertion of the majority,no different from a situation where a petition is dismissed for any other reason on thatsame basis.In either case,the Board has unequivocally found that no question concerningrepresentation exists, and in reliance on such a finding by the Board and theWilliam Pennlimitation on the application of theMidwest Pipingdoctrine, an employer should there-after be free to accord recognition without running afoul of MidwestPiping.To hold'otherwise is to penalize an employer for relying on what the Board itself has clearly said'an employer is free to do 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor,Relations Act, as amended, we hereby notify our employees that :WE WILL NOT assist or contribute support to District 50, UnitedMine Workers of America, or to any other labor organization.WE WILL NOT recognize and, contract with District 50, UnitedMine Workers of America, as the bargaining representative ofour employees, unless and until said labor organization has beencertified as such by the National Labor Relations Board.WE WILL NOT perform or give effect to our November 2, 1953,agreement with District 50, United Mine Workers of America,or to any renewal, extension, modification, or supplementthereof.WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.WE WILL withdraw and withhold all recognition from District50, United Mine Workers of America, as the collective-bargainingrepresentative of our employees, unless and until said labororganization has been certified as such by the National LaborRelations Board.PITTSBURGH VALVE COMPANY,Employer.-Dated ----------------By-------------------------------------(Representative)(Title)STERLING MANUFACTURING COMPANY,Employer.Dated----------------By------------------------------------(Representative)(Title)HARDWARE BRASS MANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any othermaterial. PITTSBURGH VALVE COMPANY203INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by United Steelworkers of America, C. I. 0., a labor organi-zation herein called the Steelworkers, the General Counsel of the National LaborRelations Board issued a complaint dated September 2, 1954, against the threeRespondent Companies named in the caption, alleging that Respondents have en-gaged in unfair labor practices affecting commerce within the meaning of Section8 (a) (1) and (2) and Section 2 (6) and (7) of the Labor Management Rela-tions Act, 1947, 61 Stat. 136, herein called the Act; the complaint names District 50,United Mine Workers of America, a labor organization herein called District 50,as a Party to the Contract.Copies of the complaint and the charge were dulyserved upon the Respondents, in response to which the Respondents filed an answerdenying the unfair labor practices alleged and in connection with which they have alsofiled a motion to strike and a motion to dismissPursuant to notice, a hearing was held on October 11 and 12, 1954, at Morgan-town,West Virginia, before the duly designated Trial Examiner.All parties, in-cluding District 50, were represented at the hearing and were given full opportunityto examine and cross-examine witnesses and to introduce evidence bearing on theissues; they were also given opportunity to present oral argument at the close of thehearing and to file briefs as well.The parties have filed briefs.Upon the entire record in the case, and upon observation of the demeanor ofwitnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWA. Business of the Respondents and their labor relations historyThis case involves five separate West Virginia corporations, including the threeRespondents.Each of the 5 Companies has a single plant, and the Board hadalready found in another proceeding that the 5 Companies "have a substantial com-mon ownership, common officers and directors, and a very centralized control ofboth production operations and labor relations policies.Together they are devotedto the manufacture of brass products for the plumbing industry"(Pittsburgh ValveCompany, et al,106NLRB 109). Their aggregate interstate sales and pur-chases annually exceed $10,000,000 and $9,000,000, respectively.The Respondentsare engaged in commerce within the meaning of the Act. SeeKleber Glass & MirrorCompany,111 NLRB 180;Venus Die Engineering Company,110 NLRB336; Jones-boro Grain Drying Cooperative,110 NLRB 481.Two of the five Companies, Sterling Faucet and Sterling Tubular,' have their plantsinMorgantown, West Virginia, where they have been operating since 1940 and 1948,respectively.(I shall refer to these two Companies together as the MorgantownCompanies.)The three Respondents (Sterling Manufacturing, Pittsburgh Valve,and Hardware Brass)organized their plants in Reedsville,West Virginia,in 1952.(I shall refer to the three Respondents together as the Reedsville Companies.)Reedsville is about 13 miles from Morgantown.District 50 has been the exclusive bargaining representative of Sterling Faucet'semployees at all times since 1944,2 and it has similarly represented the SterlingTubular employees since 1950.3District 50 and the two Morgantown Companiesexecuted their latest contracts in 1950.In October 1950, and before the Reedsville Companies were organized, the Plumb-ers' union filed a representation petition seeking to represent the employees of theMorgantown plants in a multiplant unit.District 50 requested in that proceedingthat two single-plant units be established, while the Steelworkers agreed with thePlumbers' union that a multiplant unit was appropriate.The Board, in its Decisionand Direction of Election issued in April 1951, sustained the multiplant unit con-tention of the Steelworkers and the Plumbers because of the "common control" and"considerable" operational integration of both Companies(Sa-Mor Quality Brass,Inc,93 NLRB 1225). The Board also rejected a contention by District 50 in this1951 representation case that District 50's contracts with the Morgantown Com-panies should be a bar to an election.An election was held in April 1951,4 withIFormerly called Sa-Mor Quality Brass.2 'Following a Board-conducted election3 Following a card check.*District 50 did not appear on the ballot because of its noncompliance with the filingand affidavit requirements of Section 9 (f), (g), and (h) of the Act. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDinconclusive results.Shortly thereafter the Plumbers' union filed objections tothe election results, and the Plumbers and the Steelworkers also filed unfair laborpractice charges, upon which the General Counselissueda complaintalleging,interalia,that the Morgantown Companies had dominated and assisted District 50.TheBoard ordered the objections and the unfair labor practice cases to be consolidated;the consolidated matter went to hearing in 1952 and was not finally resolved bythe Board until May 1954.The three Reedsville Companies came into existence, meanwhile, and in March1953 the Steelworkers institutedrepresentationproceedings before theBoard inwhich it sought certification as statutory bargaining representative of the Reeds-ville employeesin a singlemultiplant unit (Case No. 6-RC-1256).The Respond-ents contended at the April 1953 hearing on that petition that the only appropriateunitwas one which embraced the employees of all 5 Companies, the RespondentReedsville Companies as well as the 2 Morgantown Companies, and they reliedin this connection on factors of common ownership and integrated operations.The Respondents also urged in that proceeding that, if the Board should overruletheir 5-plant unit contention and determine instead that an appropriate unit couldalso consist of the 3 Reedsville operations alone, the holding of an election.wouldbe untimely because the Reedsville plants were still in process of expansion and didnot yet have either a representative or a substantial group of their contemplatedworking force and job classifications.The Reedsville plants had a total comple-ment of54 employees at the time and the Respondents represented that they ex-pected to increase this number to 150-175 employees within 6 months and to ap-proximately 340 employees by April 1954.The Steelworkers took the position, onthe other hand, that an immediate election could properly be held on the theorythat the five plants together had a'substantial and representative group of the antici-pated complement.The Board issued its Decision in Case No. 6-RC-1256 on July 13, 1953,statingin part as follows(Pittsburgh Valve Company, et al.,106 NLRB 109) :These 5 corporations have a substantial common ownership, common offi-cers and directors, and a very centralized control of both production opera-tions and labor relations policies.Together they are devoted to the manu-facture of brass products for the plumbing industry.There is no question, andall of the parties seemingly agree, that absent extraordinary circumstances, theintegrated character of the operations and management of the 5 plants owned bythese companies would require a finding that only a single bargaining unit forall 5 plants of the 5 separate corporations is appropriate.The 2 plants at Morgantown have been in continuous operation for severalyears, and in 1951 the Board found a unit embracing those 2 plants to be ap-propriate and directed an election therein.The Petitioner, which then soughtto represent those employees, filed objections to the election which followedthe Board's decision, and also charges of unfair labor practices against those 2companiesThe issues raised by both the objections and the unfair labor prac-tice charges are still pending before the Board.In 1951, because of a substantial increase in the Morgantown productionoperations, the 3 Reedsville companies were organized and housed in 3 build-ings which they sublet from the Sterling Faucet Company; the Reedsville op-erations commenced in 1952 and have been going on for about 9 months.Some personnel was transferred from Morgantown and a substantial amountof machinery and equipment was sold by the old companies to the 3 new ones.[Emphasis supplied.]In dismissingthe petition the Board further stated, as follows:The parties' disagreement both as to the appropriateness of establishing aunit limited to the Reedsville plants and as to polling those employees apartfrom the Morgantown workers, arises from their conflicting constructions of theBoard's decision in theWaterous Companycase.The Employer contends thatbecause the question concerning representation affecting the Morgantown em-ployees in Cases Nos. 6-RC-694 and 695 [the 1951 representationcases] is asyet unresolved, the Reedsville employees, being a group previously unrepresentedin what could now be an appropriate unit of 5 plants, may not be polled as aseparate group, but can only be polled together with the employees of all 5plants.To the contrary, thePetitioner argues that the unsettled conditions re-sulting from the alleged unfair labor practices of the companies at Morgan-town takes this situation out of the purview of the rule of the Waterous caseWe find it unnecessary to decide this dispute between the parties, because it is PITTSBURGH VALVE COMPANY205expansion, both as to the number of employees and as to the diversity of cate-gories which will eventually be employed there.The present complement ofemployees is neither a substantial nor representative segment of the group whichwill ultimately be employed. In such circumstances, the Board ordinarily doesnot order an immediate election.Evenassuming,therefore, that because of theunsettled conditions at the Morgantown plants, the three-plantunitproposed bythe Petitioner is appropriate,we would nevertheless not direct an election now.Accordingly, because the unit requested is in the process of definite and immi-nentsubstantial expansion, we shall dismiss thepetitionwithout prejudice to thesubsequent filing of another petition at a more appropriate time. [Emphasissupplied.]On August 11, 1953, the Steelworkers filed another representation petition (Case-No. 6-RC-1334) seeking the same multiplant unit of Reedsville employees as theyhad requested in Case No. 6-RC-1256.Advising the Board by letter dated August17, 1953, that the working complement at the Reedsville plants had risen from 54-employees in April to 65 in August, and that the expansion "is now in progress," Re-spondentsonce more stated that the working force at these plants was "still far from,reaching any point of being a representative segment of the contemplated workingforce. . . . There has been, moreover, no change at all in the contemplated expan-sion to approximately 300 employees by April 1954." Respondents also advised theBoard intheir August 17 letter and in another letter on August 21 that, despite "con-siderable pressure by District 50 to include these three [Reedsville] Companies underthe existing agreement with [the Morgantown Companies],no such agreementor understanding has been either formally or informally reached as of this date."The Regional Director, on September 4, 1953,dismissedthe Steelworkers' August1953 petition on the ground that the "unit requestedis in theprocess of definiteand imminentsubstantial expansion as found by the Boardin itsDecision and OrderinCase No. 6-RC-1256 issued July 13, 1953 [106 NLRB 109], andthere is noevidenceof anymaterialchange since the date of the Board's Order." The Steel-workers appealed the Regional Director's action to the Board and it called the Board'sattentionto the fact that Respondents were substantially short of the 175 figurewhich Respondents had asserted in the earlier 1953 proceeding they would reachwithin 6 months of April 1953; and the Steelworkers thereupon asserted that "thepurported plantexpansion still remains.wholly conjectural and speculative." OnSeptember 17, 1953, the Respondents replied to the Steelworkers' appeal; they stated,among other things, that they had 73 employees at the time; that "although therehad been some slight delay in the contemplatedexpansiondue to certain productiondifficulties,.there has been no change in theexpansionpolicy of these com-pariies"; and "that a sufficient amount oftimehas not yet elapsed for the companiesto have reached anything resembling a representative working force."Respondentsalso statedto the Board at the time that the Board had not yet resolved the questionas to whether the three Reedsvillecompanies"are but a part of the larger unitencompassing[theMorgantown plants]."The Board dismissed the Steelworkers'appeal onOctober 20, 1953, and sustained the Regional Director "for the samereason that it found the petition in the previouscases premature."From the time the three Reedsvilleplantswent into operation, including theperiod duringwhich both Steelworkers' petitions were pending in 1953, the Respond-entshad been refusing requests of District 50 that the RespondentsrecognizeDistrict50 and otherwise extend the Morgantown contracts to the Reedsville operations.District 50 renewed its demands after the Board dismissed the Steelworkers'appealon October 20, 1953, and on November 2, 1953, the Respondents and the 2 Morgan-town Companies executedan agreementwith District 50 in which the 5 Companiesrecognized District 50 as exclusive bargaining representative of the Reedsville em-ployees and otherwise extended the terms of the Morgantown agreements to theReedsville operations, thus establishing, in effect, a 5-plant contract unit.Theexecutionof this November 2 contract is the conduct which the General Counselcontends is violative of the Act.The integration of management, ownership, and operations appertaining to allfive plantshas remained the same since the May 1953hearingsinCase No.6-RC-1256, the Board's findings thereupon being set forth above in the excerptsfrom the Board's Decision in the matter (106 NLRB 109).At the May hearingdate in that case the 3 Reedsville plants had a total complement of 54 employees(31 of whom had come from the Morgantownplants);and, as alsostated above,the Respondents asserted in that proceeding that they expected to increase theirReedsville working force to 150-175 employees within 6 monthsand to approxi-mately 340 employees by May 1954.On November 2, 1953, the Morgantown 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDplants had 658 employees and the Reedsville plants had approximately 60 rank-and-file employees; and, on October 11, 1954, the hearing date in the present case,theMorgantown plants had 786 employees and the Reedsville plants had 59 em-ployees.So far as the record shows, the total complement in the Reedsville planthas never exceeded approximately 60 rank-and-file employees.John R. Hardestyis anofficer of all 5 Companies, including the 3 Respondents.Hardesty testified that the Respondents were still intending to carry out their men-tioned expansion program when they executed the November 2 agreement withDistrict 50 but that they did not expand the Reedsville operations after November 2;that sometime in the spring of 1954 the 5 Companies, for reasons of business con-sideration, decided to increase operations at theMorgantown plants instead offurther expanding the Reedsville complement.The Reedsville plants were thusultimately stabilized at or about the employment level substantially existing in Mayand November 1953.It is recalled that the Board had consolidated the objections matter arisingout of the 1951 election in the two Morgantown plants with the 1951 unfair laborpractice charges against theMorgantown Companies.This consolidated matterwas finally resolved by the Board on May 5, 1954: on this date the Board dismissed,on the merits, the entire complaint in the unfair labor practices matter, includingallegationsof domination and support as to District 50; and, upon finding that it haderroneously rejected District 50's contract-bar contentions and thus "improvidentlydirected" the 1951 election, the Board also vacated the Direction of Election anddismissed the petitions in that representation matter.B.Contentions and resolution ofissuesThe General Counsel contends that Respondents have violated Section8 (a) (1)and (2) of the Act "by recognizing and contracting with District 50 . . . at a timewhen the Respondents were required to refrain from such action until the doubtof the majority status and/or the separate desires of the employees of the three new[Reedsville] plants had been considered by the Board."The General Counsel thusfurther asserts that, by resolving themselves the representation issue between the Steel-workers and District 50 as to the Reedsville plants, Respondents "flaunted the Board'selection procedures" in violation of theMid-West Pipingdoctrine.5TheMid-West Pipingdoctrine is part of a body of law which generally prohibitsan employer from according recognition to a favored union in the face of rivalclaimsof another union.6 Such disparate grant of recognition was considered un-lawful long before theMid-West Pipingcase arose, and the specificMid-West Pipingprinciples ordinarily apply to situations where a representation petition is on filewith the Board.Respondents contend, accordingly, thatMid-West Pipingisinappli-cable to the instant case because the Steelworkers had no petition pending on Novem-ber 2, 1953, when Respondents executed the contract with District 50. SeeSilerMilo Company,92 NLRB 1680, 1683.Respondents, however, are scarcely in a ,position to urge the lack of an actualpending petition as a reason for not applyingMid-West Pipinghere.For the repre-sentation proceedings filed by the Steelworkers in 1953 either would have been re-solved by a final determination of the Board or would have otherwise been pendingbefore the Board in November 1953 had Respondents not persuaded the Board thatitwas not then appropriate to hold an election because of expanding unitconsidera-tions, which conditions still prevailed on November 2, according to Respondents' owntestimony.?IfRespondents' contentions were accepted in this regard, moreover, aunion seeking certification would have to file new petitions immediately to protectits status as a claimant for recognition and the Board would accordingly have toprocess an endless string of appeals from Regional Directors' dismissals whenever,as in the case of the Steelworkers' 1953 petitions, a petition is dismissed on groundsof prematurity.Unlike the merely "speculative possibility" of a rival claim inSilerMillcase,supra,the Steelworkers filed two petitions in 1953 and the Board deter-mined the original petition to have sufficient showing of interest to warrant a hearingand presumably an election, as well, if the Reedsville unit were appropriate.Thesefacts, of which Respondents were entirely aware, are more than a "speculative possi-bility" of a claim, and the effect of the Board's dismissal of thepetitions"withoutprejudice" to another petition at a more seasonable time was to keep alive the5Mid-West Piping-and Supply Company,63 NLRB 1060.9 SeeSunbeam Corporation,99 NLRB 546, 550-5514 SeeArrow Candy Co., Inc,100 NLRB 573, 575, where the Board recognized thepertinency of equitable circumstances in regard to the relatedGeneral Electric X-Rayrule in representation cases.Cf.Best Art Products, Inc.,111 NLRB 81. PITTSBURGHVALVE COMPANY207Steelworkers'statutory status as a claimant for a reasonable period, at least untiltheRespondents abandoned their Reedsville expansion program in the spring of1954 upon which program the Board had predicated its dismissal of the Steelworkers'petition.Whether the case be viewed either withinMid-West Pipingconcepts orwithin broader principles applicable to disparate treatment between unions, 1 amsatisfied.that a violation occurred,providing other requirements for the violation aremet, even though no petition was pending on November2, 1953.In order that a violation onaMid-West Pipingtheory be established it must fur-ther appear,however, that the petitioning union raised a true question concerningrepresentation by requesting,among other things, recognition in behalf of an appro-priate bargaining unit.William Penn,93NLRB1104,1106;Roegelein ProvisionCompany,99 NLRB 830. Relying upon this authority,the Respondents seek adismissal here upon their assertion that a unit limited to the Reedsville operations isnot appropriate and that the Board itself made such determination in the Board'sDecisionof July1953 (106NLRB109).The General Counsel,on the other hand,rejects this interpretation of the Board's Decision and he urges that the only matterdecidedby theBoard was that an election was premature.Unlike the situation where the Board determines that either an overall unit or asegment:of such overall unit may be appropriate depending'ultimately on the desiresof the employees in the smaller group8the Board stated'in its July1953decision"thatabsent extraordinary circumstances,the integrated character of the operationsand management of the five plants owned by these Companies would require a find-ing thatonly a single bargaining unit for allfive'plants of the five separate corpora-tions is appropriate."And itappears in reading further in that Decision that theBoard left open the unit question only to the extent of not deciding whether the"unsettled conditions" (relating to the then pending unfair practice charges againsttheMorgantown Companies and the objections arising out of the 1951 election inMorgantown)would constitute such"extraordinary circumstances"as to warrantsetting up the three Reedsville plants as either an appropriate bargaining unit or aseparate voting group.This issue as to "extraordinary circumstances"arose fromthe parties'conflicting contentions concerning the so-calledWaterous9doctrine: theRespondents there relied on theWaterouscase to support its five-plant unit con-tention while the Steelworkers urged,as the Board stated,"that the unsettled condi-tions resulting from the alleged 11951] unfair labor'practices at Morgantown takesthis situation out of the purview of the rule of theWaterouscase"(106 NLRB 109).I cannot know,of course,how the Board would have resolved theWaterousques-tion in 1953 had it not dismissed the Steelworkers'petitions for the expanding unitreasons advanced by Respondents.On the basis of the Board'sOrder on May 5,1954,however, in which the Board dismissed on the merits the 1951 unfair laborpractice allegations against the Morgantown Companies,it is clear,albeit by hind-sight,that there were no "unsettled conditions"within contemplation of the Board's1953 Decision(106 NLRB 109). Under theWaterousdoctrine,therefore,the Steel-workers were not on November 2, 1953, seeking recognition either in an appropriateunit or in an otherwise proper voting group.In May1954,however,the Board overruled the aforementionedWaterousdoctrineinThe Zia Company,108 NLRB 1134,109 NLRB 312, 109NLRB862, where theBoard stated that"where a group of employees has been excluded from a unit inwhich theymay appropriately be included,they should not be placed in the estab-lished bargaining unit without first being extended the opportunity to vote as towhether or not they desire to be represented by the current bargaining agent of theestablished unit" (108 NLRB 1134).The smaller unrepresented group is entitledto an election before placing them in the established overall unit,the Board furtherstated inZia,even though such group"does not constitute an appropriate bargainingunit under the Board's established principle."The General Counsel contends that theZiacase governs the present situation even though theWaterousrule was in effectwhen the contract was executed on November 2, 1953; the Respondents on the otherhand,claim that, apart from the effects of applying Zia to the present case, theyrelied and had a right to rely on the Board's statements covering a five-plant unit inthe July 1953 decision and, moreover,that the Zia case may not be applied retro-actively in determining the lawfulness of Respondent'sconduct in executing thecontract in question.Ordinarily in defending an unfair labor practices action,itmay be assumed (al-though I need not now decide)that parties are entitled to rely on expressions by thes For example;Acme Steel Company, Tool & Machinery Division,110 NLRB 913;UpperPeninsulaPower Company,110 NLRB 1082992 NLRB 76 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard concerning appropriate units, even where-as in the 1953 decision (106NLRB 109)-the Board did not finally resolve the issue.(It is to be noted that inthe letter of September 17, 1953,opposing the Steelworkers'appeal of the Regional'Director's dismissal of the Steelworkers'second petition,Respondents acknowledgedthat the Board's decision in 106 NLRB 109 had not resolved the question of a sepa-rate Reedsville unit or voting group raised here.)But it is still another situationwhere the party seeking to invoke such equitable estoppel has recognized 1 of 2 com-peting unions almost immediately after such party had advised the Board that theunit is too amorphous in which to conduct a Board election and the party also had'requested that an election should not be held until the unit situation has becomestabilized.Parties proceed at their"peril" in resolving these issues instead of await-ing the orderly processes of the Act,and one of these"perils" in the circumstancesof this case,I find,is a change in Board policy when the conduct in question comesup for decision in an unfair labor practice proceeding.SeeN.L. R. B. v.Local 404,International Brotherhood of Teamsters,etc.,205 F.2d 99,103 (C.A.1); N. L. R. B.v.National ContainerCorp.,211 F.2d 525,534-535(C. A. 2).We reach,now, a consideration of theZiacase.The Board has held,even afteroverruling theWaterousprinciple in theZiacase,that "the mere acquisition of a newplant does not, of itself, warrant the holding of a separate election among its em-ployees for the purpose of establishing a bargaining representative"(Hess, Goldsmith& Company, Inc.,110 NLRB 1384,as to the Penn and Taylor plants, andBulovaResearch and Development Laboratpries,Inc.,110 NLRB 1036-both decisionscitingSaco-LowellShops,107 NLRB 590).Apparently,therefore,the Zia prin-ciple, if it applies to new plants at all, is not an absolute one and its application de-pends on the facts presented in each case, including such considerations as to whetherthe new plant is merely an "accretion"to an existing unit.Cf.American CastProducts,Inc.,110 NLRB 705;Bornstein Sea Foods,Inc.,111NLRB 198.There are significant points of similarity between the 5-plant unit situation in thepresent case and various aspects of theHess-Goldsmith,Bulova Research,andSaco-Lowellcasessupra:for example,common ownership and otherwise integrated own-ership,management,and operations of all 5 plants; identical job skills, wages, va-cation benefits,and other conditions of employment in the 5 plants; 10 geographicalproximity of the Morgantown and Reedsville plants; and transfer of comparativelysubstantial numbers of employees and amounts of equipment from the Morgantownplants to Reedsville.Considering all these factors, together with the other factsfound by the Board in 106 NLRB 109,I conclude on the basis of the aforecited casesthat the three Reedsville plants do not constitute a separate appropriate unit and thatthe Reedsville employees are not otherwise entitled to a self-determination electionas a separate voting group within the Zia doctrine as a condition to their inclusionin an overall bargaining unit.The Steelworkers'petition and continuing claims forrecognition of only the Reedsville employees did not and do not therefore presenta true question concerning representation within theWilliam Penncase,supra.Iconclude, therefore,that noMid-West Pipingviolation has been established, and Ishall accordingly recommend that the complaint be dismissed.ll[Recommendations omitted from publication.]10 In addition to the Board's findings in 106 NLRB 109, see Respondents'Exhibit No. 12,p.'7, in the instant case.n I grant the General Counsel's motion to strike,as regards District 50's representationshowing. In view of my disposition of the case, it is unnecessary to discuss other matterspresented in defense.Michigan Gear & Engineering CompanyandLocal 157, Interna-tional Union,United Automobile,Aircraftand AgriculturalImplement Workers of America, CIO, Petitioner.Case No.7-RC-2852. October 5,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Russell W. Bradley, hearing114 NLRB No. 51.